DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 07/14/2022 which has been entered. Claims 1, 3-5, 7-11 and 18-20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 18 being independent. 
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " agent communication customer devices " in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites in part …wherein the microprocessor, upon receiving a communication request from one of the plurality of agent communication customer devices… Claim 15 depends on Claim 11 which recites customer communication devices and agent communication devices. There is no mention of an agent communication customer device so there cannot be a plurality of them as recited in Claim 15. Claims 16 and 17 depend on Claims 15 and are rejected due their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1).
As per Claim 1, Neuer teaches a system for managing communications on a network, comprising: a plurality of managed agent communication devices, each configured as nodes on the network (Figure 1 – References 160a-n, 161a-n, and 170; Column 10, Line 56 – Column 11, Line 47); a microprocessor (Figure 22 – Reference 2201; Column 42, Lines 26-36); and a memory (Figure 22 – Reference 2206 and 2207; Column 42, Lines 53-67).
Neuer also teaches a network interface facilitating communications via the network (Figure 22 – Reference 2202; Column 42, Lines 37-40); wherein the microprocessor is configured to engage in communications, utilizing a fixed number of communication channels, via the network (Figure 21 – References 2105, 2110 and 2115; Column 11, Lines 21-31; Column 41, Lines 44-51).
(Note: As illustrated in Figure 2 of Applicant’s Specification a resource has 1 voice channel, 3 email channels, 2 chat channels and 1 agent to agent channel [7 fixed channels]. Figure 21 of Neuer is an illustration of an agent workstation communication channel allocation where the agent workstation has 1 voice channel, 2 email channels, 2 chat channels and a text channel [6 fixed channels] which are connected to a local area network [LAN] internal to the contact center and to external customer devices via outside networks [Internet, PSTN, etc.])
Neuer further teaches wherein, a first portion of the fixed number of communication channels are allocated for communications with customer communication devices via a first portion of the network further comprising at least a portion external to the system (Inbound Communications: Figure 1 – References 110a-c, 116c-e, 150, 165; Column 11, Lines 21-31). (Note: In Column 11, Lines 21-31; Neuer describes the receipt of inbound communications via external networks from customer devices outside of contact center)
Neuer does not teach wherein, a second portion of the fixed number of communication channels are allocated for communications between two or more of the plurality of managed agent communication devices via a second portion of the network not comprising the portion external to the system. 
However, Portman teaches a second portion of the fixed number of communication channels are allocated for communications between two or more of the plurality of managed agent communication devices via a second portion of the network not comprising the portion external to the system (Figure 1 – References 110, 130, 140 and 150; Page 2, Paragraphs [0017], [0018] and [0020] – [0022]; Page 4, Paragraphs [0035] and [0036]; Page 6, Paragraph [0050]).
(Note: In paragraphs [0017], [0018] and [0020] – [0022]; Portman describes the presence and interaction of agent and experts within a contact center. In paragraph [0035], Portman describes a contact center server receiving an agent’s request for expert assistance [e.g. agent activating a dedicated Graphical User Interface – GUI widget]. In paragraph [0036], Portman describes the request agent session management module [ASMM] coordinating with the server session management module [SSMM] to alert an expert of the agent’s request for assistance)
(Note: In paragraph [0050], Portman describes an expert accepting the agent’s request for assistance and choosing a preferred mode of communication [e.g. whisper – agent can hear expert but customer cannot hear expert. Other modes may include conference call or video conference]. Modifying the fixed number of channels on each of the workstations taught by Neuer with the whisper and/or conference agent to expert functionality described by Portman by substituting the text 1 channel shown in Figure 21 of Neuer results in the recited plurality of managed agent communication devices, each configured as nodes on the network)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer with the system as taught by Portman to present information related to a plurality of ongoing communications to allow an agent to quickly ascertain required available information needed to resolve customer issues expeditiously.
As per Claims 2, 12 and 13 the combination of Neuer and Portman teaches wherein each of the fixed number of communication channels is a member of only one of either the first portion of the fixed number of communication channels or the second portion of the fixed number of communication channels as described in Claim 1 above. (Note: As described in Claim 1, Neuer describes a plurality of communication channels a contact center may use to engage with customers external to the contact center. Portman describes the establishment of a data channel that allows an agent to request expert assistance within the contact center)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer with the system as taught by Portman to present information related to a plurality of ongoing communications to allow an agent to quickly ascertain required available information needed to resolve customer issues expeditiously.
As per Claim 10, the combination of Neuer and Portman teaches wherein presence information is generated and made available to the agent communication devices, wherein presence information comprises the state of availability of the second portion of communication channels (Portman: Page 5, Paragraphs [0043] and [0044]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer with the system as taught by Portman to present information related to a plurality of ongoing communications to allow an agent to quickly ascertain required available information needed to resolve customer issues expeditiously.
As per Claim 11, the combination of Neuer and Portman teaches a communication device as described in Claim 1 above. Claim 11 differs from Claim 1 in that the portion external to a system comprises trusted components including the communication device. In Column 10, Line 63 – Column 11, Line 11; Neuer describes utilizing an interactive voice response (IVR) system to collect and analyze user responses (DTMF and/or speech). 
The IVR may be used to obtain account information and/or otherwise obtain information to service the call. In paragraph [0018], Portman describes employees of a bank interacting with customers. It is obvious that when conducting financial transaction verifying the identity of the customer would be performed.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer with the system as taught by Portman to present information related to a plurality of ongoing communications to allow an agent to quickly ascertain required available information needed to resolve customer issues expeditiously.
As per Claim 18, the combination of Neuer and Portman teaches a method as described in Claims 1 and 11 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Neuer with the system and method as taught by Portman to present information related to a plurality of ongoing communications to allow an agent to quickly ascertain required available information needed to resolve customer issues expeditiously.

Claim(s) 3-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1) as applied to Claims 1 and 11 above, and further in view of Hopson, III et al (2017/0085596 A1).
As per Claims 3 and 14, the combination of Neuer and Portman teaches the system and communication device of Claims 1 and 11; but does not teach wherein the microprocessor, upon receiving a communication request from one of the customer communication devices, determines if the first portion is currently engaged and, if true, refuses the communication request and, if false, accepts the communication request as one of the first portion of the fixed number of communication channels.
However, Hopson teaches wherein the microprocessor, upon receiving a communication request from one of the customer communication devices, determines if the first portion is currently engaged and, if true, refuses the communication request and, if false, accepts the communication request as one of the first portion of the fixed number of communication channels (Figure 1 – Reference 185; Page 4, Paragraph [0031]).
(Note: In paragraph [0031], Hopson describes how in response to a call request the channel manager determining the requested channel is unavailable and informing the user of the present circumstance. It is obvious that in a circumstance where channels are available a communication is established)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and device taught by Neuer and Portman with the system and device as taught by Hopson to enable a newly hired agent the ability to quickly obtain information required to perform required job functions in an effort to get the agent up to speed and performing in accordance with call center requirements.
As per Claims 4 and 15, the combination of Neuer, Portman and Hopson teaches wherein the microprocessor, upon receiving a communication request from one of the plurality of managed agent communication devices, determines if each of the second portion of the fixed number of communication channels is currently engaged and, if true, refuses the communication request and, if false, accepts the communication as one of the second portion of the fixed number of communication channels as described in Claims 3 and 14 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and device taught by Neuer and Portman with the system and device as taught by Hopson to enable a newly hired agent the ability to quickly obtain information required to perform required job functions in an effort to get the agent up to speed and performing in accordance with call center requirements.
As per Claim 5, the combination of Neuer, Portman and Hopson teaches a routing engine; receiving, at the routing engine, a communication request for one of the managed agent communication devices from a requesting node of the nodes; wherein the routing engine, upon determining the requesting node is one of the customer communication devices, determines if each of the first portion of the fixed number of communication channels is currently engaged and, if true, refuses the communication request and, if false, accepts the communication request and allocates one of the first portion of communication channels to the associated communication; and wherein the routing engine, upon determining the requesting node is one of the managed agent communication devices, determines if each of the second portion of the fixed number of communication channels is currently engaged and, if true, refuses the communication request and, if false, accepts the communication request and allocates one of the second portion of communication channels to the associated communication.
(Note: In paragraph [0029], Hopson describes an enterprise user [i.e. agent] initiating a communication request [i.e. whisper request to contact an expert]; and a channel manager which is responsible for selecting an available channel to establish the communication [allocates one of the second portion of communication channels to the associated communication]. As described in Claims 3 and 4 above, if the selected is available channel the communication is established; and if it is not then it is denied)
(Note: In paragraph [0023], Portman describes the receipt of an incoming customer communication and obtaining a caller phone number. All call center internal directory numbers [agent, experts, personnel] are registered as described in paragraph [0042] of Hopson; and Hopson indicates that a private branch exchange [PBX] instructs a communication server to route incoming call requests to the proper destination. It’s obvious that a phone number that is not a recognized directory number is from outside of the call center and would be routed to an agent [allocates one of the first portion of communication channels to the associated communication])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer and Portman with the system taught by Hopson to enable a newly hired agent the ability to quickly obtain information required to perform required job functions in an effort to get the agent up to speed and performing in accordance with call center requirements.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1), and further in view of Hopson, III et al (2017/0085596 A1) as applied to Claim 5 above, and further in view of Witchalls (2001/0048678 A1).
As per Claim 6, the combination of Neuer, Portman and Hopson teaches the system of Claim 5; but does not teach wherein the routing engine determines that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of the routing engine associated with customer communication devices.
However, Witchalls teaches wherein the routing engine determines that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of the routing engine associated with customer communication devices (Page 4, Paragraph [0044] – Page 5, Paragraph [0046], [0048] and [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer, Portman and Hopson with the system taught by Witchalls to simplify the complexity of addressing information associated with tracking a plurality of incoming communications by segmenting communications according to type [i.e. customer call] in order to expedite routing decisions and reduce wait time.
As per Claim 7, the combination of Neuer, Portman, Hopson and Witchalls teaches wherein the routing engine determines that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of the routing engine not associated with any of the managed agent communication devices as described in Claims 1 and 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer, Portman and Hopson with the system taught by Witchalls to simplify the complexity of addressing information associated with tracking a plurality of incoming communications by segmenting communications according to type [i.e. customer call] in order to expedite routing decisions and reduce wait time.
As per Claim 8, the combination of Neuer, Portman, Hopson and Witchalls teaches wherein the routing engine determines that the communication request is from one of the customer communication devices upon determining the communication request is associated with an origination address that is one of, associated with a customer communication device, associated with a pool of customer communication devices, or not associated with an address of the managed agent communication devices as described in Claims 1 and 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer, Portman and Hopson with the system taught by Witchalls to simplify the complexity of addressing information associated with tracking a plurality of incoming communications by segmenting communications according to type [i.e. customer call] in order to expedite routing decisions and reduce wait time.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1), and further in view of Hopson, III et al (2017/0085596 A1) as applied to Claim 5 above, and further in view of McGann et al (2017/0111503 A1).
As per Claim 9, the combination of Neuer, Portman and Hopson teaches the system of Claim 5; but does not teach wherein refusing the communication request by the routing engine comprises enqueuing the associated communication in a work queue associated with the one of the managed agent communication device. However, McGann teaches wherein refusing the communication request by the routing engine comprises enqueuing the associated communication in a work queue associated with the one of the managed agent communication device (Page 11, Paragraphs [0118], [0120] and [0122]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Neuer, Portman and Hopson with the system as taught by McGann to further incentivize subject matter experts to support and answer agent requests for assistance as the requests routed to subject matter experts are selected in accordance with the expert’s explicitly indicated desire.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1), and further in view of Hopson, III et al (2017/0085596 A1) as applied to Claim 15 above, and further in view of Morris (2005/0105711 A1).
As per Claim 16, the combination of Neuer, Portman and Hopson teaches the communication device of Claim 15; but does not teach presenting a notification of the communication request to a user; receiving an input indicating one of acceptance or denial of the communication request; and wherein accepting the communication further comprises accepting the communication channel upon receiving the input indicating acceptance; and wherein denying the communication further comprises refusing the communication channel upon receiving the input indicating denial.
However, Morris teaches presenting a notification of the communication request to a user; receiving an input indicating one of acceptance or denial of the communication request; and wherein accepting the communication further comprises accepting the communication channel upon receiving the input indicating acceptance; and wherein denying the communication further comprises refusing the communication channel upon receiving the input indicating denial (Page 2, Paragraph [0031]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device taught by Neuer, Portman and Hopson with the device taught by Morris to enable agents the autonomy to determine the importance of what they are currently tasked with and not compel the agent to accept incoming communication when the agent is working on something more important. 
As per Claim 17, the combination of Neuer, Portman, Hopson and Morris teaches upon determining that each of the second portion of the fixed number of communication channels is currently being utilized, omitting presenting the notification. (Note: If each of the second portion of the fixed number of communication channels is currently being utilized it would be obvious to not present a notification to the agent as there are no available channel for the agent to use)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device taught by Neuer, Portman and Hopson with the device taught by Morris to enable agents the autonomy to determine the importance of what they are currently tasked with and not compel the agent to accept incoming communication when the agent is working on something more important. 

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (10,284,723 B1) in view of PORTMAN et al (2012/0224020 A1) as applied to Claim 18 above, and further in view of Witchalls (2001/0048678 A1).
As per Claim 19, the combination of Neuer and Portman teaches the method of Claim 18; but does not teach determining that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of a routing engine associated with customer communication devices. However, Witchalls teaches determining that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of a routing engine associated with customer communication devices (Page 4, Paragraph [0044] – Page 5, Paragraph [0046], [0048] and [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neuer, Portman and Hopson with the method taught by Witchalls to simplify the complexity of addressing information associated with tracking a plurality of incoming communications by segmenting communications according to type [i.e. customer call] in order to expedite routing decisions and reduce wait time.
As per Claim 20, the combination of Neuer, Portman and Witchalls teaches determining that a communication request is from one of the customer communication devices upon determining the communication request utilizes a communication port of a routing engine not associated with any of the plurality of agent communication devices as described in Claims 1 and 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neuer, Portman and Hopson with the method taught by Witchalls to simplify the complexity of addressing information associated with tracking a plurality of incoming communications by segmenting communications according to type [i.e. customer call] in order to expedite routing decisions and reduce wait time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phelps et al (2016/0360038 A1), Soundar (2012/0099720 A1), Kinahan et al (2003/0117953 A1), Sansalone (2013/0303133 A1) PENDLETON et al (2018/0083830 A1), Gao et al (2011/0083380 A1), HENSON (2011/0289220 A1) and Fedorov (2011/0090899 A1). Each of these describes systems and methods for implementing consultation and collaboration between agents in a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652